Memorandum. Judgment of the court below (see 81 Mise 2d 422) is affirmed, with $25 costs.
The determination that the merchandise was stolen from plaintiffs vehicle while in transit and therefore within the coverage of the policy issued by defendant, is supported by the evidence. Moreover, the wholesale price established by the expert testimony of plaintiffs president was sufficient, under the circumstances, to adequately establish the price of the tuxedos which were stolen. (See NY Law of Damages, §§ 185, 196, 197.)
Concur: Schwartzwald, P. J., Pino and Rinaldi, JJ.